536 P.2d 1112 (1975)
96 Idaho 762
Mary M. COMPTON, Plaintiff-Appellant,
v.
Larry SIMS, Personal Representative of the Estate of Dennis Merle Markham, Deceased, et al., Defendant-Respondents.
No. 11683.
Supreme Court of Idaho.
June 13, 1975.
Thomas A. Mitchell, Coeur d'Alene, for plaintiff-appellant.
Paul D. McCabe, Coeur d'Alene, Brian B. Kennedy of Turner, Stoeve, Gagliardi & Kennedy, Spokane, Wash., for defendant-respondents.
PER CURIAM:
This is an appeal from a summary judgment in favor of defendant-respondent State Farm Mutual Insurance Company. The sole issue presented is whether the deceased son of plaintiff-appellant Mary M. Compton, a resident of Arlington, Texas, was "a relative of the named insured who is a resident of the same household" as set forth in the insurance policy.
Appellant was an insured under an automobile insurance policy issued by respondent State Farm Mutual. The policy provided for uninsured motorist coverage to a relative of the insured who was a resident of the same household. Gordon Persky, a 27 year old son of appellant Compton, was killed when the car in which he was a passenger was struck by an automobile driven by an uninsured motorist in Idaho. Appellant Compton seeks recovery for the death of her son under the provisions of the uninsured motorist clause contained in her policy with State Farm Mutual.
The trial court granted summary judgment in favor of the insurance carrier on the basis that Gordon Persky was not a resident of the same household as the insured. We agree and affirm.
The facts, which are clear and undisputed, indicate that while Persky may have had a legal domicile at the home of his mother, he nevertheless was not a resident of the same household within the purview of the language of the insurance policy. At the time of his death, Persky was 27 years old, had completed college and had served three and one-half years in the armed services at various stations throughout the world. When he died, he was stationed at Spokane, Washington. He owned his own automobile, which was insured with a company other than State *1113 Farm, which policy was in effect at the time of his death.
Under the facts before the trial court at the time of summary judgment, it was correctly concluded that Persky was not a resident of the same household as the insureds under the State Farm Mutual insurance policy. Schehen v. North-West Insurance Company, 484 P.2d 836 (Or. 1971).
Affirmed. Costs to respondents.